Citation Nr: 0214241	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  97-26 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a claimed 
respiratory condition.  

2.  Entitlement to service connection for a claimed 
psychiatric disorder.  

3.  Entitlement to an increased rating for the service-
connected residuals of an avulsion fracture of the left 
medial malleolus, currently rated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1972 to June 
1974.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 and subsequent rating 
decisions by the RO in Phoenix, Arizona.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in May 1999 at the RO.  

The case was remanded by the Board to the RO in January 2000 
for additional development of the record.  



REMAND

In the January 2000 remand, the Board instructed the RO to 
afford the veteran another opportunity to provide medical 
evidence to support his claims of service connection for a 
claimed respiratory condition and for a claimed psychiatric 
disorder.  

In addition, the Board instructed the RO to afford the 
veteran VA examinations to more fully evaluate the veteran's 
service-connected disabilities.  

Thereafter, the veteran failed to report to two scheduled 
examinations.  It was subsequently noted in the claims file 
that the veteran had moved to Washington State and that the 
file should be transferred to the RO in Seattle, Washington.  

Subsequent to the file transfer in September 2001, it appears 
that the veteran was again scheduled for VA examinations in 
April 2002, for which he failed to report.  However, it does 
not appear that the veteran was afforded any opportunity to 
provide additional evidence to support his claims of service 
connection as requested in the January 2000 remand.  

Moreover, it is unclear whether the Seattle RO has attempted 
to contact the veteran with regard to the VA examinations.  

In light of the veteran's relocation and the confusion 
surrounding whether the remand directives were properly 
complied with, the Board finds that the case must be returned 
to the RO for further development of the record.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  

Moreover, a review of the claims file reveals that the 
veteran has not yet been informed of the newly enacted 
Veterans' Claims Assistance Act of 2000 (VCAA) and its 
implication on his claims.  Because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information regarding all medical 
treatment he has received for the 
conditions at issue since July 1999.  The 
veteran also should be instructed to 
provide all medical evidence which tends 
to support his assertions that he has a 
current respiratory condition or 
psychiatric disability due to disease or 
injury which was incurred in or 
aggravated by service.  This should 
include attempting to obtain all 
treatment records from shortly after his 
separation from service.  Based on his 
response, the RO should undertake to 
obtain copies of all records from any 
identified treatment source.  Any VA 
treatment records should be procured in 
this regard and associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for VA examinations to determine the 
current severity of his service-connected 
left leg disability.  All indicated 
testing in this regard should be 
completed.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should report detailed findings and 
describe fully the extent to which the 
service-connected left ankle disability 
causes functional limitation, to include 
objective evidence of limitation of 
motion due to pain; and to make specific 
findings as to whether there is any 
evidence of ankylosis, swelling, 
deformity or atrophy.  

3.  The veteran should be afforded a VA 
audiology examination to evaluate the 
severity of the service-connected 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Complete hearing testing 
should be done in this regard. 

4.  The veteran should be notified of the 
VCAA and its implications with regard to 
the veteran's claims.  

5.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claims.  All indicated action 
should be taken in this regard, 
particularly in light of the VCAA.  If 
the benefit sought on appeal remains 
denied in this regard, then the veteran 
and his representative should be provided 
with a supplement statement of the case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




